Citation Nr: 1014238	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claims.

In November 2007, the Veteran presented sworn testimony 
during a videoconference hearing, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

In an April 2008 Board decision, the claims were remanded for 
further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous 
denials in a December 2009 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

The issue of entitlement to service connection for 
hypertension, to include as due to PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Veteran will be notified if further action on his 
part is required.

Motion to advance on docket

During review of the Veteran's claims folder, the Board 
identified a March 2009 motion by the Veteran to advance this 
matter on the Board's docket on the grounds of financial 
hardship.  The Board notes that Veteran did not mail the 
motion to the correct address pursuant to 38 C.F.R. § 
20.900(c)(2).  Additionally, the financial hardship on which 
the Veteran based his motion (the garnishment of his VA 
pension) was, by the Veteran's own statement, set to expire 
in July 2009.  As such, there do not appear to be sufficient 
grounds on which to grant a Motion to Advance at this time.  
Moreover, as the Motion to Advance has only now come to the 
attention of the Board, the resolution of said motion is 
moot.


FINDINGS OF FACT

1.  The competent medical evidence is at least in equipoise 
as to whether the Veteran's currently diagnosed coronary 
artery disease is aggravated by his service-connected PTSD.

2.  The competent medical evidence of record does not 
demonstrate that the Veteran's currently diagnosed lumbar 
spine disability is due to his military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Veteran's 
CAD is aggravated by his service-connected PTSD.  38 C.F.R. § 
3.310 (2009).

2.  A lumbar spine disability was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
lumbar spine disability.  He also seeks entitlement to 
service connection for CAD, which he has alternatively 
contended is the result of his service-connected PTSD.  As 
indicated above, the issue of entitlement to service 
connection for hypertension will be addressed in the Remand 
section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall considerations

In April 2008, the Board remanded this matter and ordered VBA 
to provide the Veteran with a VCAA letter which notified him 
of the evidence required to sustain a secondary service 
connection claim.  The letter was also to provide the Veteran 
with notice of disability rating and effective date pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, VBA was to schedule the Veteran for VA 
examinations in order to address the nature and etiology of 
his claimed lumbar spine disability, CAD, and hypertension.  

The record demonstrates that Veteran was provided with the 
requisite VCAA letter in April 2008.  In May 2009, a VA 
physician examined the Veteran and provided an opinion as to 
the nature and etiology of the Veteran's lumbar spine 
disability.  Additionally, the Veteran was afforded a VA 
examination in July 2009 as to the claimed CAD.  However, as 
will be discussed in greater detail in the Remand section 
below, the July 2009 VA examiner did not sufficiently address 
the nature and etiology of the Veteran's claimed 
hypertension.  Because the Board's remand instructions were 
followed as to the Veteran's claims of entitlement to service 
connection for a lumbar spine disability and CAD, the Board 
will proceed with its decision as to those two issues.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in letters dated October 
2003 and April 2008.  The VCAA letters indicated that in 
order for service connection to be granted there must be 
evidence of an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by 
medical evidence; and a relationship between the disability 
and an injury, disease, or event in military service.  The 
Board observes that the April 2008 letter also informed the 
Veteran of the evidentiary requirements for secondary service 
connection.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the October 2003 and 
April 2008 VCAA letters.  Specifically, the letters stated 
that VA would assist the Veteran in obtaining relevant 
records such as all records held by Federal agencies to 
include service treatment records or other military records, 
and medical records from VA hospitals.  With respect to 
private treatment records, the letters informed the Veteran 
that VA would request such records, if the Veteran completed 
and returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  The letters also notified 
the Veteran that he would be afforded a VA examination if 
necessary to make a decision on his claims.

The April 2008 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].  The 
October 2003 letter contained similar language.

The April 2008 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until April 2008, 
years after the January 2004 RO decision that is the subject 
of this appeal.  Crucially, the Veteran's claims were 
readjudicated in the December 2009 SSOC, after he was 
provided with the opportunity to submit additional evidence 
and argument in support of his claims and to respond to the 
VCAA notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim]. The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in the April 
2008 VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the December 2009 SSOC, 
following the issuance of the April 2008 letter.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes service 
treatment records, the Veteran's statements, lay statements, 
and VA and private treatment records.  

The Veteran indicated that he initially sought treatment at 
the Oklahoma City VA medical center in 1975.  His VA complete 
VA treatment records dating from 1975 were requested by the 
RO.  However, that VA medical center in Oklahoma City was 
only able to identify treatment records pertaining to the 
Veteran dating from 1980.  The Court has held that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  The Veteran has been accorded the opportunity to 
provide such records himself.  Therefore, VA has no further 
duty to him with respect to obtaining these records.

The Veteran was afforded VA examinations in May 2009 and July 
2009 as to his lumbar spine and CAD claims.  The VA 
examination reports reflect that the examiners thoroughly 
reviewed the Veteran's past medical history along with his 
personal contentions/history, documented his medical 
conditions, and rendered opinions which appear to be 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2009).  He has retained the services of a 
representative and, as indicated above, presented personal 
testimony in support of his claims before the undersigned.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for CAD, to include as 
secondary to service-connected PTSD.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2009); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a) (2009).  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

A review of the record demonstrates that the Veteran has 
asserted entitlement to service connection for CAD on both 
secondary and direct bases.  See the Veteran's claim dated 
September 2003 and the Veteran's statement dated October 
2003.  The Board will initially discuss the merits of the 
Veteran's claim on a secondary basis.

As detailed above in order to establish service connection 
for a claimed disability on a secondary basis, there must be:  
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

As to Wallin element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with 
CAD.  See, e.g., the VA examination report dated July 2009.

With respect to Wallin element (2), it is undisputed that the 
Veteran is currently service connected for PTSD.

Turning to crucial Wallin element (3), the July 2009 VA 
examiner addressed the issue of medical nexus.  Specifically, 
the VA examiner indicated that "[w]ith regards of the direct 
cause for CAD and its relationship with PTSD, it is not 
supported by current medical literature."  He therefore 
concluded that "[i]t is at least likely as not, with a 
probability less than 50 percent that PTSD did not cause his 
CAD, supported by the fact that the genesis of CAD is 
multifactorial, including genetical substrate and 
environmental effects."  

However, as to the issue of aggravation, the July 2009 VA 
examiner's opinion was more favorable to the Veteran.  He 
stated, "[w]hat could be correlated is that his PTSD might 
aggravate his CAD symptoms.  This is supported by the fact 
that during exacerbation of the PTSD, there are elevations of 
cortisol which in itself will activate the adrenergic system 
causing further progression of the disease."  He concluded, 
"[s]o it is at least as likely that his PTSD could aggravate 
his underlying CAD by at least 50%."

The Board finds the opinion of the July 2009 VA examiner to 
be probative because the opinion appears to have been based 
upon examination of the Veteran, thorough review of the 
record, and thoughtful analysis of the Veteran's entire 
history and current medical conditions.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  

There is currently no medical opinion of record which 
contradicts the findings of the July 2009 VA examiner.  The 
Board recognizes that the July 2009 VA examiner's opinion is 
somewhat speculative as to the issue of aggravation.  
However, resolving all doubt in the Veteran's favor, the 
Board finds that the evidence is at least in equipoise as to 
whether the Veteran's currently diagnosed CAD is aggravated 
by his service-connected PTSD.  The benefit of the doubt rule 
is accordingly for application.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).  

As such, Wallin element (3), and thereby all three elements, 
has been satisfied.  In conclusion, for reasons and bases 
expressed above, the benefit sought on appeal is granted.

Because the Board has determined that service connection for 
CAD is warranted on a secondary basis, the Board need not 
adjudicate the Veteran's CAD claim on a direct basis as such 
analysis is rendered moot by the allowance.

2.  Entitlement to service connection for lumbar spine 
disability.

Relevant law and regulations

Service connection

The law and regulations pertaining generally to service 
connection have been set forth above and will not be repeated 
herein.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran asserts entitlement to service connection for a 
lumbar spine disability, which he contends is due to his 
military service.
As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) evidence of a nexus between (1) 
and (2). See Hickson, supra.
With respect to the first Hickson element, current 
disability, the May 2009 VA examiner diagnosed the Veteran 
with degenerative disc disease of the lumbar spine.  
Accordingly, Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

As to in-service incurrence of disease, there is no evidence 
that the Veteran was diagnosed with degenerative disc disease 
of the lumbar spine during his military service or for years 
thereafter.  Service treatment records are pertinently absent 
any documentation of complaints of or treatment for a lumbar 
spine disability.  Critically, the July 1975 service 
separation examination did not indicate that the Veteran had 
any musculoskeletal complaints related to his back.  

As indicated above, the Veteran is currently diagnosed with 
degenerative disc disease of the lumbar spine.  The Board 
recognizes the Veteran's report of treatment for back pain in 
July 1975.  See the VA treatment record dated October 2001.  
However, recent statements are inconsistent with a statement 
made by the Veteran in July 1977 at which time he reported an 
on-set of back problems beginning March 20, 1977.  See the 
Financial Status Report dated July 1977.  The Board finds 
this contemporaneous statement to be more consistent than the 
recent assertions of the Veteran made in connection with his 
claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Moreover, 
there is no medical evidence that he was diagnosed with or 
treated for degenerative disease until June 2001.  See the VA 
x-ray of the lumbar spine dated June 2001.  Accordingly, the 
presumptive period referenced in 38 C.F.R. §§ 3.307, 3.309 is 
not for application.

With respect to injury, the Veteran has not alleged that he 
injured his lumbar spine in a combat situation.  Rather, he 
stated that he suffered back pain during his military service 
due to "lifting 80 pound chain-bag every day" as part of 
his military duties.  See the Veteran's statement dated 
October 2003.  The Veteran's report of his military duties is 
consistent with his military occupational specialty of plane 
captain and is corroborated by the lay statement of fellow 
seaman, B.C.T.  The Board recognizes that the Veteran is 
competent to testify to observable symptoms such as pain.  
See, e.g., Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Although, as will be explained below, the Veteran is not 
competent to provide a probative opinion on a medical matter 
such as the relationship between any current back pain and 
carrying eighty-pound chain bags in the past.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)].  However, the Board 
does not dispute that the Veteran might have incurred some 
back pain in the course of performing these lifting duties.  
Accordingly, Hickson element (2) is arguably satisfied as to 
in-service injury.  

Turning to crucial Hickson element (3), the competent medical 
evidence of record indicates that the Veteran's currently 
diagnosed lumbar spine disability is not related to his 
military service.  Specifically, after reviewing the 
Veteran's claims folder including medical treatment records, 
the VA examiner indicated that "[t]he service medical 
records are silent for entries to document any signs or 
symptoms of a lower back condition or any diagnoses of a 
lower back condition.  There are no medical records within 
the C-file documenting a lower back condition, signs, or 
symptoms within the first two to five years after discharge 
from service."  The examiner then concluded that 
"[t]herefore, in this examiner's opinion there is no basis 
to link the current low back condition with the patient's 
period of military service.  Therefore . . . it is less 
likely than not that the patient's current low back 
disability is related to the period of military service 
including the stated in-service back injury."  The examiner 
further explained, "[t]he medical records as well as the 
patient's history indicate that the symptoms of the lower 
back condition had a post-service on-set.  Therefore . . . it 
is more likely than not that the lower back condition had a 
post-service onset."

The May 2009 VA examination report appears to have been based 
upon thorough review of the record and thoughtful analysis of 
the Veteran's entire history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the May 2009 VA examiner's opinion 
appears to be consistent with the Veteran's medical history, 
which is absent any diagnosis of a low back disability until 
June 2001.  

The Veteran has not submitted a medical opinion to contradict 
the conclusions of the May 2009 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the Veteran or his representative is 
contending that the currently diagnosed lumbar spine 
disability is related to the Veteran's military service, 
neither is competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
Veteran in support of his own claim are not competent medical 
evidence and do not serve to establish medical nexus.  

The Veteran essentially contends that he has had back pain on 
a continuous basis since service.  He has submitted lay 
statements from his mother and sister in support of this 
contention.  See the lay statements of Ms. O.A. and Ms. L.A. 
dated July 2005.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed in the law and 
regulations section above.  In Savage v. Gober, 10 Vet. App. 
488 (1997), the Court noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, the lack of evidence of treatment 
may bear upon the credibility of the evidence of continuity.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he has experienced certain symptoms 
such as pain.  See Washington v. Nicholson, 21 Vet. App. 191, 
195 (2007) [holding that, "[a]s a layperson, an appellant is 
competent to provide information regarding visible, or 
otherwise observable symptoms of disability]; see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu, supra.  Moreover, the Board does not 
find the Veteran's statements, or those of his mother and 
sister, concerning continuing symptomatology to be credible 
in light of the utterly negative objective evidence after 
service.  The fact that the clinical evidence record does not 
provide support for the Veteran's contentions that he 
experienced continuous back pain since service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  As indicated above, 
in July 1977 the Veteran reported that his post-service on-
set of back pain began on March 20, 1977, nearly two years 
after his release from service.  This statement is consistent 
with the May 2009 VA examiner's finding of post-service on-
set of a back disability.  Indeed, the Board is troubled by 
the fact that the Veteran's claim for compensation in 
February 1977 made no reference to an in-service back injury.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).  Such weighs against the 
credibility of the Veteran's statements.  


In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a lumbar spine disability.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for CAD is granted.

Entitlement to service connection for lumbar spine disability 
is denied.


REMAND

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

The Veteran seeks entitlement to service connection for 
hypertension, to include as due to service-connected PTSD.  
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim 
on appeal must be remanded for further evidentiary 
development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.
Stegall violation

The Board's April 2008 remand decision instructed the AMC to 
schedule the Veteran for a VA examination to confirm a 
diagnosis of hypertension.  If said diagnosis was rendered, 
the examiner was also to provide a medical nexus opinion.  
The Board recognizes that the Veteran was afforded a VA 
examination to address the cardiac disabilities in July 2009.  
However, the July 2009 VA examiner did not diagnose or rule 
out hypertension in the examination report.  In fact, aside 
from noting the Veteran's blood pressure reading, the VA 
examiner did not mention the claimed hypertension, to include 
any of the continuing diagnoses documented in the Veteran's 
treatment records dating from 2000 through 2008.  

The Board notes that the AMC submitted a second request for a 
VA medical opinion as to the claimed hypertension in August 
2009.  However, according to the December 2009 SSOC, this 
request was cancelled without explanation.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  As the Board's 
remand instructions have not been complied with, the case 
must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	VBA should schedule the Veteran for a 
VA examination to address the nature 
and etiology of the claimed 
hypertension.  Based on a thorough 
review of the Veteran's VA claims 
folder including his treatment records, 
the examiner should either diagnose or 
rule out hypertension and provide a 
thorough rationale for any such 
conclusions reached.  If the examiner 
diagnoses the Veteran with 
hypertension, he/she should provide an 
opinion, with supporting rationale, as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the hypertension was 
caused or aggravated by the Veteran's 
service-connected PTSD.  If it is 
determined that the Veteran's 
hypertension is aggravated beyond the 
natural progression of the disorder by 
his service-connected PTSD, the 
examiner should identify the baseline 
level of severity of the symptoms prior 
to aggravation and the level of 
severity of symptoms due to the 
service-connected aggravation.  If no 
such relationship between the Veteran's 
hypertension and his PTSD is found, the 
examiner should further opine as to 
whether the hypertension is related to 
the Veteran's military service or any 
event that occurred therein.

2.	After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should then readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
SSOC and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


